18-2234
    De Souza-De Queiroz v. Barr




                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    30th day of August, two thousand nineteen.

    PRESENT:
              JON O. NEWMAN,
              PETER W. HALL,
              DEBRA ANN LIVINGSTON,
                   Circuit Judges.
    _____________________________________

    ADEMIR DE SOUZA-DE QUEIROZ,
              Plaintiff-Appellant,


                      v.                                         18-2234


    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
              Defendant-Appellee.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:          Gerald R. Nowotny, Latin American
                                      Law Center, Canton, CT.

    FOR DEFENDANT-APPELLEE:           Jennifer A. Singer, Trial Attorney,
                                      Office of Immigration Litigation;
                                      Joseph H. Hunt, Assistant Attorney
                                      General; Russell J.E. Verby, Senior
                                      Litigation Counsel, United States
                                      Department of Justice, Washington,
                                      DC.
     Appeal from a judgment of the United States District Court

for the District of Connecticut (Chatigny, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the Appellant’s appeal is DISMISSED as moot.

     Appellant Ademir De Souza-De Queiroz filed a complaint for

injunctive and mandamus relief to stay his removal and compel the

Board of Immigration Appeals (“BIA”) to adjudicate his appeal of

an immigration judge’s (“IJ’s”) denial of his motion to reopen his

removal proceedings prior to his removal.      De Souza-De Queiroz

also moved for (1) an emergency stay of removal while he litigated

his immigration case and (2) a temporary restraining order (“TRO”)

to prevent his removal while the District Court considered his

stay motion.   In July 2018, the District Court denied the motion

for a TRO for lack of jurisdiction.   In October 2018, the District

Court also denied the stay motion and dismissed the case for lack

of jurisdiction.   De Souza-De Queiroz appeals the denial of the

TRO and argues that the District Court had jurisdiction over his

mandamus action and motions.

     The essence of De Souza-De Queiroz’s action in district court

was to stay his removal pending the BIA’s decision on his motion

to reopen his removal proceedings and to compel the BIA to rule

before he was removed.    The BIA has since denied the motion to

reopen following the filing of this appeal.   The action and appeal

are therefore moot.   See Already, LLC v. Nike, Inc., 568 U.S. 85,


                                2
91 (2013) (“A case becomes moot—and therefore no longer a ‘Case’

or ‘Controversy’ for purposes of Article III—when the issues

presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” (some internal quotation

marks omitted)); N.Y.C. Employees’ Ret. Sys. v. Dole Food Co., 969

F.2d 1430, 1433 (2d Cir. 1992) (emphasizing that an appeal must be

dismissed “even if the case was live at the outset but later events

rendered it moot on appeal”).     “When a civil case becomes moot on

appeal from a federal district court, the appropriate disposition

is to dismiss the appeal, reverse or vacate the district court

judgment,   and   remand   the   case   to   the   district   court   with

instructions to dismiss the complaint.”        Id. (quoting Blackwelder

v. Safnauer, 866 F.2d 548, 550 (2d Cir. 1989)).

     Accordingly, we DISMISS the appeal, vacate the judgment, and

remand for the District Court to dismiss the action as moot.1

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe,
                                  Clerk of Court




1We note that De Souza-De Queiroz has filed a timely petition for
review of the BIA’s denial of the motion to reopen. That petition is
pending before this Court. See Dkt. No. 18-3705.
                                   3